Citation Nr: 1455437	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee strain.

2.  Entitlement to an initial compensable evaluation for left knee strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD), lower back.

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical spondylotic changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and October 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2012, the Board remanded the case for additional development.  Unfortunately, the left knee claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).
 
In August 2014, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  Although the one year appeal period is still pending, it does not appear that a valid notice of disagreement has been filed in accordance with 38 C.F.R. § 20.201 (2014).

The issue of entitlement to an increased rating for left knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Right knee strain is manifested by pain, weakness, limitation of flexion to 130 degrees, and normal extension; subluxation or instability has not been shown. 

2.  DDD of the lower back is manifested by pain; normal gait; and flexion of the lumbar spine limited to no more than 75 degrees, extension limited to no more than 20 degrees, and lateral flexion/rotation limited to no more than 20 degrees.  Muscle spasm or guarding, ankylosis, incapacitating episodes requiring prescribed bed rest and treatment of at least two weeks, and neurological manifestations that are separately compensable have not been shown.

3.  Cervical spondylotic changes are manifested by pain; normal gait; and flexion of the cervical spine to 35 degrees, extension limited to no more than 35 degrees, lateral flexion and rotation limited to no more than 35 degrees.  Muscle spasm or guarding, ankylosis, incapacitating episodes requiring prescribed bed rest and treatment of at least two weeks, and neurological manifestations that are separately compensable have not been shown.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating for right knee strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).

2.  The criteria for an initial rating in excess of 10 percent for DDD of the lower back have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2014).

3.  The criteria for an initial rating in excess of 10 percent for cervical spondylotic changes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of an October 2007 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The October 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the July 2012 Board Remand.  The evidence of record includes VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements.  

Additionally, the Veteran was afforded VA examinations in October 2008 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative contends that the October 2008 VA knee examination is inadequate because there are no specifications regarding range of motion.  See October 2011 Informal Hearing Presentation at 3.  In fact, the October 2008 VA examination does contain range of motion findings.  The Board finds that the VA examinations are adequate because the examiners described in full the current manifestations of the Veteran's disabilities based on examination of the Veteran, his reported history, and the entire claims file.
II.  Increased Ratings

The Veteran seeks higher initial evaluations for his right knee, back, and neck disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, 

if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

Right Knee Strain 

In October 2008, the RO granted service connection for right knee strain and awarded a noncompensable evaluation under DC 5260, effective September 20, 2007.  

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings may be assigned under DC 5260 and DC 5261.  VAOPGCPREC 9-2004.

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.   A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

The Board has reviewed the treatment records, VA examination reports, and lay statements of the Veteran.  Notably, post-service treatment records do not reflect any complaints of or treatment for right knee disability.

An October 2008 examination shows that the Veteran complained of pain, but denied flare-ups.  Flexion was to 130 degrees with no pain, and extension was to 0 degrees with no pain.  There was no pain or additional limitations with repetitive testing, but there was weakened movement.  X-rays were negative.  The Veteran did not use any assistive devices.  The examiner noted that the Veteran's bilateral knee disability had a significant effect on his occupation in that it caused decreased mobility and absenteeism.

An August 2012 VA examination shows that the Veteran complained of pain, but no flare-ups.  Flexion was to 130 with no pain, and extension was to 0 degrees with no pain.  There was no pain or change in range of motion (ROM) after repetitive testing, but there was weakened movement.  Strength and stability testing were normal, and there was no subluxation/dislocation.  X-rays were unremarkable.  The Veteran used a cane and walker for prolonged walks.  The examiner noted that the Veteran's bilateral knee disability caused decreased mobility with prolonged standing/walking.

Resolving all doubt in the Veteran's favor, the criteria for a 10 percent rating for right knee strain.  He has complaints of pain and weakness and mild limitation of motion, albeit not a compensable limitation of motion.  There is a regulatory basis for assigning a minimal compensable evaluation for right knee strain, where there is pain and some dysfunction.  See C.F.R. § 4.59 (2014).  It is the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

However, a higher rating is not warranted.  The Veteran is not entitled to a compensable evaluation under DC 5260.  Flexion has been limited to no worse than 130 degrees.  This does not even warrant a compensable rating for limitation of flexion under DC 5260, as flexion limited to 60 degrees warrants a 0 percent rating. 

The Board has considered whether a separate compensable rating based on limitation of flexion under DC 5261 is warranted, but has determined that such is not warranted based upon an analysis of the recorded ranges of motion.

The Board has also considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  See VAOPGCPREC 23-97.  The Board acknowledges that the Veteran occasionally uses a cane.  However, there is no objective evidence, and the Veteran has not indicated, that the right knee gives out.  The knee has repeatedly been found to be stable upon physical examination, the most recent being in August 2012.  In light of the findings of normal stability of the right knee, a separate compensable evaluation based on any instability of that joint is not warranted.  

In addition, there is no objective evidence of medial joint line tenderness or crepitus.  There has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating or compensable rating under DCs 5258 and 5259 would be applicable. 

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the right knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum. 


Back, Neck

The Veteran is service-connected for DDD of the lower back, rated as 10 percent disabling under DC 5243 from August 14, 2007, and for cervical spondylotic changes, rated as 10 percent disabling under DC 5239 from August 14, 2007.  

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS (preoperatively or postoperatively) is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Ratings are assigned as follows:

1) 10 percent-Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent-Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent-Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent-Unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2); Plate V.

Disability of the thoracolumbar and cervical spine segments are to be separately evaluated except when there is unfavorable ankylosis of both segments, which is rated as a single disability.  Note (6).

In addition, DC 5003, for degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.

The October 2008 examination shows that the Veteran complained of neck pain, low back pain that radiated to his knees, and low back stiffness.  He denied any flare-ups.  ROM of the cervical spine was flexion, extension, and left lateral flexion to 35 degrees; left lateral rotation to 75 degrees; and right lateral flexion and rotation to 35 degrees.  There was no pain noted during ROM testing.  No pain or further limitation was noted on repetitive motion testing.  The Veteran's gait was normal.  ROM of the lumbar spine was flexion to 75 degrees; extension to 20 degrees; lateral flexion to 20 degrees bilaterally; and lateral rotation to 20 degrees bilaterally.  No spasm was noted.  There was no pain noted during ROM testing.  No pain or further limitation was noted on repetitive motion testing.  Strength, motor, and sensory testing were normal.  Lumbar spine X-rays showed minimal retrolisthesis of L4 over L5, severe DDD at L4-L5 and L5-S1, and bilateral facet arthropathy at L5-S1.  Cervical spine X-rays showed minimal cervical spondylotic changes at C3-C4 and C4-05, and no significant neural foraminal narrowing.  The examiner noted that the Veteran's back disability significantly affected functional impairment in that there was increased absenteeism and decreased mobility.

The August 2012 examination shows that the Veteran denied any flare-ups.  ROM of the cervical spine was flexion to 40 degrees; extension to 40 degrees; lateral flexion to 40 degrees; and lateral rotation to 75 degrees.  ROM was the same after repetitive testing, but there was less movement.  ROM of the lumbar spine was flexion to 80 degrees; extension to 20 degrees; and lateral flexion and rotation to 20 degrees.  There was no pain noted during ROM testing.  ROM was same after repetitive testing, but there was less movement and fatigue.  There was no pain or spasm noted during ROM testing.  Straight leg raising was negative.  The Veteran occasionally used a cane for prolonged walking.  There was a scar on his back, but it was not painful/unstable.  Strength, reflex, and sensory testing of the cervical and lumbar spines were normal.  There were no signs of radiculopathy or neurological findings.  Lumbar spine X-rays showed mild degenerative changes with narrowing of the disc spaces and hypertrophic facet joint spurring, mostly at L4-5 and L5-S1.  Cervical spine X-rays showed stable post fusion with mild osteoarthritic degenerative changes.  The examiner noted that the Veteran's back disability significantly affected functional impairment in that discomfort and fatigue impaired prolonged standing.  He found that the neck disability had no impact on the Veteran's occupation.  

A February 2014 VA treatment record shows that the Veteran took Tylenol for back pain.  However, he reported that every once in a while his back will "get bad" and he then takes a short burst of hydrocodone.

A December 2014 VA treatment record shows that the Veteran could only work four hours a day as a locksmith because of back pain.

Upon review of the relevant evidence, the Board does not find that a rating higher than 10 percent is warranted for the Veteran's service-connected DDD.  The Veteran's flexion of the thoracolumbar spine was to no worse than 75 degrees, with no pain, warranting no higher than the 10 percent rating.  There have been no findings of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the record does not show that the Veteran's lumbar spine is favorably or unfavorably ankylosed.  Indeed, the examiners noted there was no ankylosis.   Furthermore, VA treatment records document the Veteran's complaints of low back pain, but there are no findings to suggest a level of disability tantamount to limitation of motion to less than 60 degrees.  Thus, the Board finds that these findings warrant a rating of no more than the 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Similarly, the Board does not find that a rating higher than 10 percent is warranted for the Veteran's service-connected cervical spondylotic changes.  ROM testing does not reflect forward flexion of 30 degrees or less, and there have been no findings of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the record does not show that the Veteran's cervical spine is favorably or unfavorably ankylosed.  Indeed, the examiners noted there was no ankylosis.  As such, based on these objective findings, the Veteran's disability does not meet the criteria for a 20 percent disability rating.

The Board has also considered the neck and back disabilities under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time during the claim period.  Both the October 2008 and the August 2012 VA examiners specifically noted no incapacitating episodes.  As such, the Board finds that consideration of the Veteran's neck and back disabilities under the rating criteria for intervertebral disc syndrome does not result in a higher rating.  

Finally, the evidence of record does not reflect any associated neurological findings during the appeal period.

The disabling effects of pain have been considered in evaluating the Veteran's service-connected right knee, back, and neck disabilities.  The Veteran's complaints of pain were considered in the level of impairment and loss of function attributed to his disability.  The Veteran apparently has periods of exacerbation of back pain that are relieved with medication and are not so significant to warrant a higher rating.  The Board acknowledges the October 2008 and August 2012 findings of functional loss after repetitive testing with respect to the Veteran's back; however, there was no further limitation of motion.  Furthermore, the treatment records are absent for findings of a more severe loss of range of motion on flare-ups of the back.  The Board also acknowledges the October 2008 and August 2012 finding of weakened movement with respect to the Veteran's right knee; however, there was no further limitation of motion, and he denied flare-ups of knee pain.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement or excess fatigability to the degree that would warrant an evaluation in excess of the currently assigned disability evaluations.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right knee, back, and neck.  Based upon the record, the Board must conclude that at no time during the appeal period have these disabilities been more disabling than as currently rated under the present decision of the Board.

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee, back, and neck.  The primary symptom associated with these disabilities is pain (neck and back) and weakness (back); the Veteran has also reported stiffness in his back.  He has not asserted any symptoms related to these disabilities that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board acknowledges that the Veteran reported 8 weeks of time lost from work to the October 2008 VA examiner.  However, the Veteran has worked at least part-time throughout the appeal period.  Therefore, any inferred TDIU claim is inapplicable in this case.
 

ORDER

Entitlement to an initial 10 percent evaluation for right knee strain is allowed, subject to the regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lower back, is denied.

Entitlement to an initial evaluation in excess of 10 percent for cervical spondylotic changes is denied.


REMAND

The August 2012 VA examination report indicates, and private treatment records confirm, that the Veteran underwent a left total knee replacement (TKR) in 2012.  The Veteran's representative contends that a temporary total rating under 38 C.F.R. § 4.30 is warranted for convalescence associated with the surgery.  Treatment of a service-connected disability is a prerequisite to entitlement to these convalescent benefits.  However, a careful review of the record shows that the period of convalescence following the hospitalization for left TKR was for the purpose of treating a nonservice-connected disability, namely, degenerative joint disease (DJD).

Consequently, the RO requested an opinion regarding the relationship between the service-connected left knee strain and the TKR.  In April 2013, a VA examiner used the Acceptable Clinical Evidence (ACE) process and opined that "it is less likely than not" that the DJD that led to the Veteran's left TKR was caused by or was the result of the service-connected left knee strain.  She explained that medical literature is against a finding that a knee strain results in DJD.  She noted that the 2008 X-rays were normal and that there was full range of motion at that time.  The examiner explained that if the left knee strain had resulted in long term pathology such would have shown up in 2008.  Instead, she opined that the DJD was part of the aging process.

The Veteran's representative maintains that the April 2013 opinion is inadequate.  See November 2014 Informal Hearing Presentation at 2-3.  The examiner did not indicate whether the service-connected left knee strain aggravated the DJD that led to the left TKR.  Thus, on remand another VA examination must be scheduled in order to determine whether the DJD was aggravated by the service-connected left knee strain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The issue of entitlement to an increased rating for left knee strain is inextricably intertwined with the TKR question as the assignment of a 100 percent rating for any period of time would render moot the matter of the rating for such time period.  See  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the April 2013 VA examiner and obtain an addendum to her examination report that contains an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that the left knee DJD that led to the left TKR was aggravated by the service-connected left knee strain.  If the examiner finds that the DJD was aggravated by the service-connected left knee strain, the examiner should specify the baseline of the DJD prior to aggravation and the permanent, measurable increase that is due to the service-connected left knee strain.  

If the April 2013 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the question posed above.   

Rationale should be provided for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, adjudicate the matter of entitlement to a temporary total rating under 38 C.F.R. § 4.30, and then readjudicate the matter on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


